Judgment unanimously reversed, with costs to the appellant, the complaint dismissed and judgment is directed to be entered in favor of the defendant, with costs. Where, as here, the plaintiffs’ leases have expired, they hold over as statutory tenants in occupancy not pursuant to any agreement, but solely by virtue of the law’s compulsion on the landlord (Whitmarsh v. Parnell, 298 N. Y. 336; Stern v. Equitable Trust Co., 238 N. Y. 267). A plenary suit for enforcement of alleged contractual rights obviously cannot be maintained in the absence of contract. As statutory tenants, the plaintiffs’ rights are defined and regulated by the statute, which provides adequate procedures for redress of grievances by way of statutory remedies. Their failure to exhaust such remedies before the State Rent Administrator destroys their standing in equity. The right to equitable relief depends on the absence ot‘ adequate remedies under the law. (See Brownrigg v. Berk Estates, 276 App. Div. 566.) Present — Peek, P. J., Callahan, Van Voorhis and Breitel, JJ.